 1                                                                              FILED
 2                                                                        [--~AR-~~~~;-1
 3                                                                          -                    __J
                                                                       CLER!<, <.JS DIC::TFJICT CO
                                                                   SOUTHFi.:iNriic::-Tp'-'~C'!·,. , U.RT
 4                                                                 BY          - '. ' ' 0 .            ORN/A
                                                                            ---------· -· ---- _l?!.;'.'.:_!;JTY
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER M. MENDOZA,                        Case No.: 16cv2184-WQH-BGS
12                                     Plaintiff,
                                                    ORDER
13   v.
14   J. DOE, Ofc/Deputy Classification;
     MULTIPLE J. JOBS,
15
     Ofc/Deputies/Supervisors;
16   DEPUTY MCGUIRE,
     DeputySheriff/Detention Unit;
17
     DEPUTY ANCHO, Deputy
18   Sheriff/Detention Unit,
19                                   Defendants.

20   HAYES, Judge:
21          The matters before the Court is the Report and Recommendation issued by the
22   Magistrate Judge (ECF No. 153) recommending that this action be dismissed for failure to
23   prosecute, that the motion for summary judgment filed by Defendant Ancho (ECF No. 34)
24   be granted, that the motion for summary judgment filed by Plaintiff (ECF No. 47) be
25   denied, and that the motion to amend filed by Plaintiff (ECF No. 89) be denied.
26         The duties of the district court in connection with a report and recommendation of a
27   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
28   636(b ). The district judge must "make a de novo determination of those portions of the


                                                                                    !6cv2184-WQH-BGS
 1 report ... to which objection is made," and "may accept, reject, or modify, in whole or in
 2   part, the findings or recommendations made by the magistrate." 28 U.S.C. § 636(b). The
 3   district court need not review de novo those portions of a Report and Recommendation to
 4   which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
 5   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane)
 6   ("Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 7   review, de novo, findings and recommendations that the parties themselves accept as
 8   correct.").
 9         No party has filed an objection to the Report and Recommendation. The Court has
10   reviewed the Report and Recommendation, the record, and the submissions of the parties.
11          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 153) is
12   adopted in its entirety.
13          IT IS FURTHER ORDERED that the motion for summary judgment filed by
14   Defendant Ancho (ECF No. 34) is GRANTED. The motions for summary judgment filed
15   by Plaintiff(ECF Nos. 47, 114) are DENIED. The motion to amend filed by Plaintiff(ECF
16   No. 89) is DENIED. The motion requesting a bench trial filed by Plaintiff (ECF No. 109)
17   is DENIED. The motion to dismiss for lack of prosecution filed by Defendant Ancho (ECF
18   No. 151) is GRANTED. The Clerk is ordered to enter judgment in favor of all defendants
19   and against Plaintiff, and to close the case.
20

21   DATED:        J./7/f9
22
23
24
25
26
27
28

                                                     2
                                                                              16cv2184-WQH-BGS
